IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
EL DORADO DIVISION

UNITED STATES OF AMERICA PLAINTIFF

v. CASE NO. 1:12-CV-1010-SOH

TRACY O’NEAL MAYO; ANY SPOUSE

KNOWN OR UNKNOWN OF TRACY O’NEAL

MAYO; KATRINA L. CURTIS (MAYO) NOBLE;

ANY SPOUSE KNOWN OR UNKNOWN OF

KATRINA L. CURTIS (MAYO) NOBLE;

THE MER ROUGE STATE BANK,

Mer Rouge, Louisiana 71220; MOUNT JOY-BLACKMON

JV # 1; BLACKMON/MOUNTJOY JOINT VENTURE;

and IBERIA BANK, Formerly, American Horizons Bank DEFENDANTS

ORDER OF DISTRIBUTION

On the morning of June 19, 2019 at the main door of the Ashley County Courthouse,
Hamburg, Arkansas the U. S. Marshals Service sold land described in the judgment for this case.
James W. Johnson was the highest bidder for the property, the U. S. Marshals Service sold the
property to Mr. Johnson, receiving the full payment of $80,500.00.

In performing this sale, the U.S. Marshals Service incurred expenses in the amount of
$325.00 for service fees and $69.60 for mileage totaling $394.60. The U.S. Attorney's Office
also incurred expenses in the amount of $433.00 for advertising, and the United States Department

of Agriculture, Farm Service Agency incurred expenses in the amount $350.00 for title work.
The U.S. Marshal’s Service shail deduct its expenses from the money collected from the
foreclosure sale. The U.S. Marshals Service will also pay the U.S. Attorney’s Office $433.00.

The United States Marshals Service will disburse the remainder, $79,672.40, to the United
States of America and send the remainder to the U.S. Attorney’s Office for distribution to the
United States Department of Agriculture, Farm Service Agency.

IT (TS SO ORDERED.

patep:__ 7/83) 'F

Honorable Susan O. Hickey
Chief United States District Judge
